Citation Nr: 1643882	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  08-02 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a compensable rating for pulmonary tuberculosis, moderately advanced, arrested, status post segmental resection of the right upper lobe.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1948 to June 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In his January 2008 VA Form 9, the Veteran requested a Travel Board Hearing before a Veterans Law Judge.  In a September 2011 letter, the Veteran was informed that a hearing was scheduled to take place on November 1, 2011, at the RO in Philadelphia, Pennsylvania.  The Veteran failed to report to this hearing without explanation and he has not requested that his hearing be rescheduled.  Therefore, his request for a hearing before the Board is considered abandoned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

When the case was last before the Board in February 2016, it was remanded to provide the Veteran with a VA examination to assess the current severity of his pulmonary tuberculosis.  A May 2016 screenshot associated with the evidence of record reflects that the Veteran had rescheduled a VA examination and then failed to report for an April 2016 VA examination.  A June 21, 2016, report of contact reflects that a VA representative called the Veteran to see if he would like to reschedule the appointment and left a message for him to call back.  There is no indication that the Veteran received or returned the VA representative's phone call.  A June 22, 2016, screenshot associated with the evidence of record reflects that the examination was cancelled because it was scheduled in error.

In a July 2016 Informal Hearing Presentation, the Veteran's representative argued that it was unclear whether the Veteran was ever informed of the examinations scheduled for April and June 2016 and that if the Board was unable to provide the Veteran with an increased rating for his pulmonary tuberculosis that a remand was requested.

Based on the evidence of record, the Board agrees that it is unclear if the Veteran was ever informed of either scheduled examination.  Furthermore, it is also unclear as to whether the Veteran cancelled the June 2016 examination himself or whether the cancellation was done by VA.  Based on the foregoing, the Board finds a remand is appropriate to attempt to schedule the Veteran for a VA examination.

Significantly, the April 2016 and June 2016 VA examinations were scheduled to take place at the Wilkes-Barre VA Medical Center (VAMC).  In a February 2015 telephone call with a VA representative, the Veteran informed the representative that he did not have access to transportation and would be unable to attend an examination at the Wilkes-Barre VAMC but that he would be able to attend an examination at the Allentown Outpatient Center (OPC).  Accordingly, the newly ordered examination must be scheduled to take place at the Allentown OPC.  Notably, the February 2015 telephone call report also indicates that transportation was to be provided for the Veteran to the Allentown OPC in connection with a previous scheduled examination.  Given the Veteran's difficulties with transportation and his advanced age, the Board finds that the Allentown OPC must offer transportation to the examination for the Veteran.

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim, to include all VA treatment records from February 2015 to the present, should be completed,.

Accordingly, the case is REMANDED to the RO or Appeals Management Center (AMC) in Washington, D.C. for the following actions:



1.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim, to include all VA treatment records from February 2015 to the present.

2.  Then, the RO or AMC should arrange for the Veteran to be scheduled for a VA examination at the Allentown OPC by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected pulmonary tuberculosis. 

All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or AMC must contact the Veteran to determine if he would like transportation to and from the examination appointment.  A record of this contact must be associated with the evidence of record.

The RO or the AMC must also notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

In the event that the Veteran does not report for the scheduled examination or cancels the examination himself, documentation showing that he was properly notified of the examination and that he canceled the examination must be associated with the record.

4.  The RO or AMC should also undertake any other development it deems to be warranted.

5.  Then, the RO or AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

